         Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 1 of 10



Gregory A. Nahas, Esq.
PARDALIS & NOHAVICKA, LLP
950 Third Avenue, 25th Floor
New York, New York 10022
Tel. (212) 213-8511
Fax. (347) 897-0094
Greg@pnlawyers.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
DANIEL RETTER, as trustee on behalf of the LAW                              Case No.:
OFFICES OF DANIEL RETTER PC RETIREMENT
TRUST, individually, and on behalf of all others similarly                  AMENDED CLASS
situated,                                                                   ACTION COMPLAINT

                          Plaintiff,

                           v.

BOLIVARIAN REPUBLIC OF VENEZUELA,

                           Defendant.
------------------------------------------------------------------------X

        Plaintiff Daniel Retter (“Mr. Retter” or “Plaintiff”), as trustee on behalf of the Law

Offices of Daniel Retter PC Retirement Trust (“Trust”), by and through his attorneys, Pardalis &

Nohavicka, LLP, brings this putative class action on behalf of himself and all other similarly

situated persons (collectively, “Class”) against Defendant Bolivarian Republic of Venezuela

(“Republic” or “Defendant”), and alleges, with personal knowledge as to his own actions and

upon information and belief as to those of others, as follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this putative class action against Defendant seeking damages

sustained as a direct and proximate result of Defendant’s breach of contract in connection with

Defendant’s failure to pay the TrustPlaintiff and Class members outstanding principal and

accrued interest currently due and owing on bonds issued by Defendant and held by the
        Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 2 of 10



TrustPlaintiff and Class members. Plaintiff and putative Class members have been, and continue

to be, injured by Defendant’s actions.

       2.      The TrustPlaintiff is one (1) of thousands of entities and individuals who hold

bonds issued by Defendant pursuant to a Fiscal Agency Agreement dated July 25, 2001, as

amended by Amendment No. 1 on September 19, 2003, Amendment No. 2 on March 25, 2005,

and Amendment No. 3 on December 17, 2007 (collectively, “FAA”). See Exhibit A.

       3.      Pursuant to the FAA and bonds’ prospectus contract, Defendant was to pay the

TrustPlaintiff and Class members interest on the bonds semiannually at a fixed rate, as well as

outstanding principal due on the bonds in full on the bonds’ maturity date.

       4.      In breach of the FAA and bonds’ prospectus contract, Defendant failed to make

principal, interest and/or other payments on the bonds to the TrustPlaintiff and Class members.

       5.      As a direct and proximate result of Defendant’s actions, the TrustPlaintiff and

Class members were caused to suffer and continue to suffer damages.

       6.      Plaintiff seeks damages and equitable remedies for the Trusthimself and members

of the putative Class, of which the TrustPlaintiff is a member. Identified definitively below, the

putative Class includes entities and individuals who hold and/or held one (1) or more bonds

issued by Defendant and did not receive all interest and principal payments due pursuant to the

FAA and/or the bonds’ prospectus from October 12, 2014, to the present and continuing.

                                JURISDICTION AND VENUE

       7.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1330(a) because Defendant is a foreign state, as defined pursuant to 28 U.S.C. § 1603(a), that is

not entitled to immunity under 28 U.S.C. §§ 1605-1607 or any applicable international

agreement. Pursuant to 28 U.S.C. § 1605(a)(1), Defendant is not entitled to immunity because it

has explicitly waived its immunity in this action pursuant to the FAA. Pursuant to 28 U.S.C. §

                                                 2
          Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 3 of 10



1605(a)(2), Defendant is not entitled to immunity because this action concerns commercial

activity carried on and performed by Defendant in the United States.

          8.    The Court also has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because: (i) there are 100 or more class members; (ii) there is an aggregate

amount in controversy exceeding $5,000,000, exclusive of interest and costs, to a reasonable

probability; and (iii) there is minimal diversity because Plaintiff is a citizen of a state different

from Defendant.

          9.    The Court has personal jurisdiction over Defendant pursuant to 28 U.S.C. §

1330(b) because the Court has subject matter jurisdiction over this action under 28 U.S.C. §

1330(a) and Plaintiff shall effect service of process pursuant to 28 U.S.C. § 1608(a)(1). Pursuant

to the FAA, Defendant has appointed the Consul General of Defendant, or in the Consul

General’s absence or incapacity, any official of the Consulate of Defendant, located at 7 East 51 st

Street, New York, New York 10022, as its authorized agent to accept service of process of this

action.

          10.   The Court also has personal jurisdiction over Defendant because Defendant

regularly conducts business throughout the United States and the State of New York and has

consented and submitted to the Court’s jurisdiction over it in this action pursuant to the FAA.

          11.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(f)(1) because

Defendant is a foreign state, as defined pursuant to 28 U.S.C. § 1603(a), and a substantial

amount of the events or omissions giving rise to this action occurred in this District.

          12.   Venue is also proper in this District because Defendant regularly conducts

business throughout the United States and this District and has consented to the venue of this

action in this District pursuant to the FAA.



                                                   3
        Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 4 of 10



                                              PARTIES

        13.     Plaintiff is a citizen of the State of New York and a resident of Bronx County. At

all relevant times, Plaintiff was and is the trustee of the Trust.

        14.     Defendant is a foreign state as defined pursuant to 28 U.S.C. § 1603(a).

                                    STATEMENT OF FACTS

        15.     On or about May 5, 2017, the TrustPlaintiff purchased Venezuela Government

International Bonds, Security No.: P97475AN0 (“Bonds”).

        16.     The Bonds were issued by Defendant with Deutsche Bank Trust Company

Americas, formerly Bankers Trust Company, acting as fiscal agent (“Fiscal Agent”).

        17.     The Bonds have a total par value of $180,000.

        18.     The Bonds have a coupon rate of 7.75% per annum.

        19.     The Bonds matured on October 13, 2019.

        20.     The Bonds were issued pursuant to and are governed by the FAA.

        21.     Pursuant to the FAA and the Bonds’ prospectus, see Exhibit B, Defendant was to

pay the TrustPlaintiff interest semiannually on October 13 and April 13 of each year, from the

issue date of October 13, 2009, at the rate of 7.750% per annum.

        22.     In breach of the FAA and prospectus contract, Defendant and the Fiscal Agent

have at all times failed to make any payments on the Bonds to Plaintiffthe Trust, principal,

interest or otherwise.

        23.     On or about September 30, 2020, Plaintiff mailed a notice of default and demand

for payment to Defendant for the principal and all interest accrued on the Bonds from October

13, 2009, said principal and interest being currently due and owing. See Exhibit C.

        24.     On or about October 8, 2020, Plaintiff mailed a second notice of default and

demand for payment to Defendant and the Fiscal Agent for the principal and all interest accrued

                                                   4
        Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 5 of 10



on the Bonds from October 13, 2009, said principal and interest being currently due and owing.

See Exhibit D.

       25.       At all times, Defendant and the Fiscal Agent have failed to respond to Plaintiff’s

demands for payment.

       26.       As a direct and proximate result of Defendant’s actions, the TrustPlaintiff was

caused to suffer and continues to suffer damages.

                                      CLASS ALLEGATIONS

       27.       Plaintiff repeats and realleges all preceding paragraphs as if fully set forth herein.

       28.       Plaintiff brings this action on behalf of himself and on behalf of the following

Classes pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2) and/or 23(b)(3):

                 National and International Class: All persons in the United States and entities
                 who hold and/or held one (1) or more bonds issued by Defendant and did not
                 receive all interest and principal payments due pursuant to the FAA and/or the
                 bonds’ prospectus from October 12, 2014, to the present and continuing.

                 New York Subclass: All persons and entities in New York who hold and/or held
                 one (1) or more bonds issued by Defendant and did not receive all interest and
                 principal payments due pursuant to the FAA and/or the bonds’ prospectus from
                 October 12, 2014, to the present and continuing.

       29.       Excluded from the Class is Defendant, its governing agencies, subsidiaries,

affiliates, employees, officers and directors; any co-conspirators; federal governmental entities

and instrumentalities of the federal government; states and their subdivisions, agencies and

instrumentalities; any judicial officer presiding over this matter and the members of their

immediate families and judicial staff; and Class counsel.

       30.       Plaintiff reserves the right and respectfully requests the opportunity to amend or

modify the Class definitions in connection with a motion for Class certification or as warranted

by discovery.

       31.       This action has been brought and may properly be maintained on behalf of the

                                                    5
        Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 6 of 10



Class proposed herein under the criteria set forth in Federal Rule of Civil Procedure 23.

       32.     Plaintiff does not know the exact size of the proposed Class. However, Plaintiff

believes that the Class encompasses thousands of individuals and entities who are dispersed

throughout the worldUnited States and the State of New York. Therefore, the proposed Class is

so numerous that joinder of all members is impracticable.

       33.     The identity and address of each Class member can be readily ascertained through

mass advertisement and should be in the possession of Defendant as it issued the bonds held by

the TrustPlaintiff and the proposed Class. Class members may be notified of the pendency of this

action by mail and/or electronic mail and/or other electronic and social media means.

       34.     There are questions of law and fact that are common to the Class and predominate

over any questions affecting only individual members of the Class. The damages sustained by the

TrustPlaintiff and Class members arise from the common nucleus of operative facts surrounding

Defendant’s misconduct. The common questions include, but are not limited to:

         a. Whether, pursuant to the FAA and prospectus contract, Defendant was required to
            pay the TrustPlaintiff and Class members principal and/or interest on bonds issued
            by Defendant and held by the TrustPlaintiff and Class members;
         b. Whether Defendant failed to pay the TrustPlaintiff and Class members all principal
            and/or interest due on the bonds pursuant to the FAA and prospectus contract;
         c. Whether Defendant’s conduct constitutes a breach of the FAA and prospectus
            contract;
         d. Whether, as a result of Defendant’s conduct, the TrustPlaintiff and Class members
            have suffered an ascertainable loss of money and/or property and/or value; and
         a. Whether the TrustPlaintiff and Class members are entitled to monetary damages
            and/or injunctive relief and/or declaratory relief and/or other remedies and, if so, the
            nature of any such relief.

       35.     The Trust’sPlaintiff’s claims are typical of the claims of the Class since each

Class member was subject to the same wrongful practices and course of conduct. Furthermore,

the TrustPlaintiff and all members of the Class sustained monetary damages including, but not


                                                 6
        Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 7 of 10



limited to, ascertainable loss arising out of Defendant’s wrongful conduct. Plaintiff is advancing

the same claims and legal theories on behalf of the Trusthimself and all absent Class members.

       36.     Plaintiff is committed to the vigorous prosecution of the Class’ claims. Plaintiff

will fairly and adequately represent the interests of the Class. No conflict of interest exists

between the representative and the Class members or with respect to the claims for relief

requested.

       37.     The representative and his chosen attorneys are familiar with the subject matter of

the lawsuit and have full knowledge of the allegations contained in this Complaint so as to be

able to assist in its prosecution. The representative’s attorneys are competent in the relevant areas

of the law, have sufficient experience to vigorously represent the Class and have the resources to

ensure that this litigation will not be hampered by a lack of financial capacity.

       38.     A class action is superior to other methods for the fair and efficient adjudication

of this controversy. The damages suffered by each individual Class member do not justify the

burden and expense of individual prosecution of the complex and extensive litigation

necessitated by Defendant’s conduct. A class action regarding the issues in this case does not

create any problems of manageability. The class action device presents far fewer management

difficulties than alternative methods of adjudication, and provides the benefit of single

adjudication, economy of scale and comprehensive supervision by a single court.

       39.     The Class may also be certified because:

         a. The prosecution of separate actions by the individual members of the Class would
            create a risk of inconsistent or varying adjudication with respect to individual Class
            members, which would establish incompatible standards of conduct for Defendant;
         b. The prosecution of separate actions by individual Class members would create a
            risk of adjudications with respect to them which would, as a practical matter, be
            dispositive of the interests of the other Class members not parties to the
            adjudications or substantially impair or impede the ability to protect their interests;
            and


                                                  7
         Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 8 of 10



          c. Defendant has acted or refused to act on grounds generally applicable to the Class,
             thereby making appropriate final injunctive and declaratory and relief with respect
             to the members of the Class as a whole.

                                           COUNT I
                                      BREACH OF CONTRACT

        40.        Plaintiff repeats and realleges all preceding paragraphs as if fully set forth herein.

        41.        The TrustPlaintiff and Class members purchased Venezuela Government

International Bonds for good and valuable consideration.

        42.        The bonds were issued by Defendant pursuant to the FAA.

        43.        There exists a valid, binding and enforceable contract between the TrustPlaintiff

and Class members, as the holders of bonds, and Defendant, as the issuer of the bonds.

        44.        Pursuant to the FAA and the bonds’ prospectus contract, Defendant and/or the

Fiscal Agent was to pay the TrustPlaintiff and Class members interest on the bonds semiannually

at a fixed rate.

        45.        Pursuant to the FAA and the bonds’ prospectus contract, Defendant and/or the

Fiscal Agent was to pay the TrustPlaintiff and Class members the principal due on the bonds in

full on the bonds’ maturity date.

        46.        In breach of the FAA and bonds’ prospectus contract, Defendant and the Fiscal

Agent have failed to make principal, interest and/or other payments on the bonds to the

TrustPlaintiff and Class members.

        47.        Plaintiff and Class members have mailed notices of default and demands for

payment to Defendant and the Fiscal Agent for all outstanding principal and accrued interest

currently due and owing on the bonds.

        48.        At all times, Defendant and the Fiscal Agent have failed to respond to Plaintiff’s

and Class members’ demands for payment.


                                                      8
         Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 9 of 10



         49.    As a direct and proximate result of Defendant’s actions, the TrustPlaintiff and

Class members were caused to suffer and continue to suffer damages.

         50.    As a result of Defendant’s and its agents’ wrongful conduct, the TrustPlaintiff and

Class members are entitled to legal and equitable relief, including damages, pre-judgement and

post-judgement interest, costs, attorneys’ fees and/or other relief as deemed appropriate.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests relief against Defendant as set forth

below:

               a. An award of damages, including actual, general, special, incidental, statutory,
                  punitive, treble and consequential, in an amount to be determined at trial;

               b. Notice to the Class of this action;

               c. An injunction against Defendant prohibiting Defendant from engaging in such
                  continued wrongful practices, policies and patterns as set forth herein;

               d. Appoint Plaintiff as the representative of the Class and his counsel as Class
                  counsel;

               e. Pre-judgment and post-judgment interest as provided by law;

               f. Reasonable attorneys’ fees, costs and disbursements; and

               g. Such other and further relief that the Court deems just and proper.

Dated: New York, New York
       October 12February 23, 20210

                                                        Respectfully submitted,

                                                        PARDALIS & NOHAVICKA, LLP

                                                        /s/ Gregory A. Nahas
                                                        Gregory A. Nahas, Esq.
                                                        950 Third Avenue, 25 th Floor
                                                        New York, New York 10022
                                                        Tel: (212) 213-8511
                                                        Fax: (347) 897-0094
                                                        Greg@pnlawyers.com

                                                  9
Case 1:20-cv-08495-JPC Document 12-1 Filed 02/23/21 Page 10 of 10



                                    Counsel for Plaintiff




                               10
